               Case 2:19-cr-00246-RAJ Document 31 Filed 11/17/20 Page 1 of 1




 1                                                       THE HONORABLE RICHARD A. JONES
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                           ) No. CR19-246-RAJ
 8                                                       )
                      Plaintiff,                         )
 9                                                       ) ORDER GRANTING
                 v.                                      ) MOTION TO SEAL EXHIBIT
10                                                       )
     ILIGANOA LAUOFO,                                    )
11                                                       )
                      Defendant.                         )
12                                                       )
13
14          THIS MATTER has come before the undersigned on the motion of Iliganoa

15   Lauofo to file Exhibit A under seal. The Court has considered the motion and records in

16   this case and finds there are compelling reasons to file the document under seal.

17          IT IS ORDERED that the Motion to Seal (Dkt. #26) is GRANTED. Exhibit A to

18   the Defendant’s Sentencing Memorandum shall remain under seal.

19          DATED this 17th day of November, 2020.

20
21
22
                                                            A
                                                            The Honorable Richard A. Jones
23                                                          United States District Judge
24
25
26

                                                                    FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL EXHIBIT                                           1601 Fifth Avenue, Suite 700
       (United States v. Lauofo, No. CR19-246-RAJ) - 1                   Seattle, Washington 98101
                                                                                    (206) 553-1100
